Citation Nr: 1143509	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for bipolar disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger



INTRODUCTION

The Veteran served on active duty from September 1974 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to April 29, 2008, the Veteran's bipolar disorder was productive of occupational and social impairment with reduced reliability and productivity due to 
disturbances of motivation and mood and an inability to maintain effective relationships.

2.  As of April 29, 2008, the Veteran's bipolar disorder was productive of occupational and social impairment, with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Prior to April 29, 2008, the criteria for an increased disability evaluation in excess of 50 percent for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.132, Diagnostic Code 9411 (2011).

2.  As of April 29, 2008, the criteria for an increased disability evaluation of 70 percent disabling, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.132, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable (zero percent) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.

Prior to initial adjudication of the Veteran's claims, a letter dated in August 2006 satisfied the three elements under the duty to notify provisions of Dingess, 19 Vet. App. at 473.  A June 2008 letter complied with the requirements under Vazquez-Flores.  There has been no prejudice to the Veteran as he has been provided sufficient notice and the claims have been fully adjudicated after such notice.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Thus, the duty to notify has been satisfied.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran was afforded VA examinations in September 2006 and January 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.  Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  Thus, the duty to assist has been satisfied.  

II. Increased Rating

The Veteran seeks an evaluation in excess of 50 percent for his service-connected bipolar disorder.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bipolar disorder is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

During a September 2006 VA examination, the Veteran reported psychiatric symptoms of depression, anxiety, anger outbursts, suicidal ideation twice per week with plan but no intent, appetite fluctuations, history of manic episodes, social isolation, and nightmares.  The Veteran indicated that he had used up his vacation and sick leave hours due to difficulty motivating to get out of bed and into work.  He had been written up for excessive sick leave use and performed the bare minimum of his job responsibilities.  Socially, the Veteran reported being married from 1976 to 1994 with no interest in being in a relationship.  He also had no friends or a relationship with his three children.  He also provided that he no longer enjoyed or engaged in hunting, fishing, camping, or metal detecting.  On examination, the Veteran's thought process and communication were normal.  There were no delusions, hallucinations, or inappropriate behavior noted.  The examiner noted that while the Veteran had suicidal ideation there was no intent and no homicidal ideation.  He was oriented to person, place, and time and there was no memory loss or impairment, no obsessive or ritualistic behavior, or impulse control noted.  He had panic attacks twice a week, depressed mood, and sleep impairment.  The Veteran was diagnosed with bipolar disorder and given a GAF score of 50.  

The Veteran has received continued psychiatric treatment for his bipolar disorder.  In an April 2008 VA mental health note, the Veteran reported to a private emergency room with bizarre behavior as he was responding to internal stimuli.  He was diagnosed with acute psychosis with flight of ideas, rambling conversation, delusions, anxiety, and auditory hallucinations for which he was immediately treated with medication.  The Veteran was then transferred to the VA Medical Center in Kansas City, Missouri.  Upon admission, the Veteran was cooperative, coherent, and denied auditory hallucinations.  He did not remember why he initially reported to the emergency room.  He acknowledged that he had manic cycles, had gone off of his medications, and had not slept in nine days.  He denied any suicidal or homicidal ideation.  He was voluntarily admitted for behavior and medicine regimen stabilization.  In a May 2008 discharge note, the Veteran was pleasant and cooperative, with slightly slurred speech, fair eye contact, fairly stable mood, congruent affect, linear and coherent thought process, with poor insight and judgment and no suicidal or homicidal ideation, or auditory or visual hallucinations.   He was diagnosed with psychosis NOS: rule out bipolar mood disorder and given a GAF score of 40.  

A June 2008 VA social work note provides that the Veteran had suffered from a depressed mood which required him to miss two days of work during the previous week.  A June 2009 VA psychiatric note indicates that the Veteran's GAF score was 55 and that he was in stable psychiatric condition with no danger to himself or others.  He was alert, talkative, cooperative, and affectively appropriate.  

The Veteran was afforded a VA examination in January 2010 wherein the examiner reviewed the claims file, to include the September 2006 VA examination report, and noted that the Veteran's manic episodes had increased since he was last evaluated in September 2006.  The examiner then went on to note that during these increased hypo-manic episodes, the following symptoms had increased in severity since his last examination:  impaired thought process, delusions and hallucinations, inappropriate behavior, short-term memory problems, depressed mood, impaired social functioning, and impaired leisure interest.  The examiner specifically found that the Veteran's social functioning was impacted by his mental health symptoms, to include his depressive episodes, manic-hypomanic episodes, withdrawal from friends, lack of leisure activities, and fluctuating attention to hygiene and grooming.  The examiner commented on the Veteran's employment stating that he has been employed as a full-time custodian since 2003 but used 240 hours of paid time off and some unpaid leave in the recent past.  The examiner opined that if fewer hours were available the Veteran would spend much of his time on leave without pay due to his psychological problems.  The examiner noted that during depressive episodes, the Veteran's hygiene would diminish.  Additionally, the examiner noted that the Veteran's occasional verbal outbursts were unchanged since his last evaluation.  The Veteran's sleep was noted to fluctuate and during hyper-somnolent periods he would stay in bed for up to 18 hours at a time and during manic episodes he would need little sleep to function.  The examiner noted that the Veteran experienced anxiety on a daily basis and had occasional panic attacks.  The examiner also noted that the Veteran had not made a suicide attempt since his last evaluation although he experienced suicidal ideation with plan but without intent about two to three times per month, which had decreased in severity since his last evaluation.  At the time of the examination, the Veteran was oriented to person, place, and time, his speech patterns were normal, and he had no obsessive or ritualistic behavior.  He did not have any homicidal ideation.  The Veteran was given a GAF score of 48.  

Upon a careful review of the evidence, the record supports a schedular evaluation of 50 percent prior to April 29, 2008 and of 70 percent, but no higher, from April 29, 2008.  The record shows that prior to April 29, 2008, the Veteran's condition was manifest by symptoms of social isolation, suicidal ideation without plan or intent, and no memory loss, obsessive behavior, impulse control problems.  He had flat affect, slightly circumstantial speech, twice weekly panic attacks, difficulty sleeping, difficulty concentrating, low motivation and energy and decreased productivity and efficiency at work and in other areas of his life.  

Prior to April 2008, the Veteran's GAF scores ranged from 50 to 60.  See VA treatment records dated from September 2006 to October 2007 and the September 2006 VA examination.  The GAF scores of 50 and 60 suggest that the Veteran's symptomatology was moderately severe.  The record as a whole shows that while the Veteran suffered from depression, isolated himself, and had passing suicidal ideation.  At his September 2006 examination, the Veteran reported twice weekly panic attacks, chronic sleep impairments, and low energy and motivation.  He indicated, and medical evidence shows, a history of suicidal ideation.  As such, a 50 percent disability rating is warranted during this time.  

A 70 percent disability rating prior to April 29, 2008 is not warranted because the Veteran had been able to maintain his employment, and showed no signs of difficulty in understanding complex commands, impaired memory or abstract thinking, and, prior to April 2008, there were no signs of obsessional rituals, illogical speech, continuous panic, impaired impulse control or special disorientation noted.  The medical evidence also provides that prior to April 2008 the majority of his bipolar depressive episodes were depressive and not manic, and thus there were little showings of delusions, hallucinations, or flight of ideas.  

As of April 29, 2008, the criteria for a 70 percent evaluation have been met as the Veteran's bipolar disorder symptoms include: suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, including work or work like settings, impaired memory, hallucinations, and a continued inability to establish and maintain effective relationships.  As provided above, the Veteran was hospitalized for a manic episode in April 2008, where he was diagnosed with psychosis with flight of ideas, rambling conversation, delusions, anxiety, and auditory hallucinations and given a GAF score of 40.  During the January 2010 examination, the examiner indicated that the Veteran's symptoms had increased since his September 2006 examination and he was given a GAF score of 48.  The examiner indicated that this GAF score represented depressed mood, feelings of hopelessness and worthlessness, decreased appetite, anhedonia, guilty feelings, suicidal ideations, fatigue, loss of energy, hyper-somnolence, social isolation, lack of interest, expansive mood, euphoria, flight of ideas, auditory hallucinations, loss associations, delusions, problems with concentration, sleep disturbance, some risk-taking behaviors, social isolations, fluctuating attention to hygiene, and occupational impairment.  The GAF scores of 40 and 48 indicate that his symptomatology is serious.  The Veteran has suffered from depression and has isolated himself.  The January 2010 examiner provided that the Veteran's psychiatric problems hampered his ability to perform occupational tasks.  

These symptoms appear to have increased in severity, as indicated in his April 2008 to May 2008 hospitalization and the January 2010 examination report, and a 70 percent disability rating is warranted from April 29, 2008.  

In finding that the Veteran does not have the symptoms associated with a 100 percent evaluation under the rating schedule criteria, the evidence does not show that he has gross impairment in thought processes and communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, disorientation to time and place, or memory loss for names of close relatives, his own occupation, or his own name.  At the January 2010 examination, it was noted that the Veteran had occasional hallucinations.  The January 2010 examination also indicated that the Veteran had difficulty maintaining his hygiene, but this was only during manic episodes.  His thought process and speech were normal, and his hygiene and appearance were appropriate as was his behavior at the time of his January 2010 examination.  

It should be noted that the Veteran has had passing thoughts of suicide.  The Board recognizes that suicidal ideation is listed under the criteria for a 100 percent rating.  However, the Veteran has consistently reported that these thoughts are transitory and without intent.  The medical evidence consistently provides that the Veteran is not a real danger to himself or others.  The Board finds that the Veteran's recognition and reasoning do not show a gross impairment of the Veteran's thought process.  If anything, his ability to recognize that suicidal ideations are wrong shows that he has logical thought processes.  As such, a rating in excess of 70 percent disabling is not warranted.  See 38 C.F.R. § 4.130.

It is also noted that the Veteran has indicated his bipolar disorder symptoms preclude him from obtaining employment.  The medical evidence establishes that the Veteran has been continuously employed since 2003 although his symptoms cause occupational impairment in his taking so much time off.  Such symptoms are adequately compensated by the now current 70 percent rating.  The Veteran's symptoms more nearly approximate the criteria for a 70 percent disability rating.  38 C.F.R. § 4.7.

It is noted that the medical evidence indicates that the Veteran also sought psychiatric treatment for posttraumatic stress disorder which is not service connected.  Mittleider v. West, 11 Vet. App. 181 (1998) (unless symptoms of a service-connected disability can be separated from the symptoms of a nonservice connected disability, the overall symptomatology must be attributed to the service-connected disability).  Since the Veteran's symptoms have not been distinguished between his PTSD and bipolar disorder, the Board attributes his symptomatology to his service-connected bipolar disability.  

Finally, in view of the Court's holding in Fenderson, the Board has considered whether the Veteran should have a "staged" rating for his service-connected disability.  Upon reviewing the record in this case, the Board finds that the Veteran is not entitled to any further staged ratings other than are discussed above.  

Thus, based upon these facts as supported by the weight of both the medical record and lay statements, and with consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Veteran's bipolar disorder should be rated as 50 percent disabling prior to April 29, 2008 and as 70 percent disabling as of April 29, 2008.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's bipolar disorder is adequate.  His complained of symptoms are those contemplated by the rating criteria.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for her service connected disabilities are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  


ORDER

Entitlement to an increased disability rating in excess of 50 percent prior to April 29, 2008, for service-connected bipolar disorder is denied.  

Entitlement to an increased disability rating of 70 percent, but no higher, as of April 29, 2008, for service-connected bipolar disorder is granted.  


REMAND

Based upon the above decision, the Veteran is currently service-connected for bipolar disorder, rated as 70 percent disabling; status-post fractured nose with air flow impairment, rated as 10 percent disabling; tonsillectomy, rated as noncompensably (zero percent) disabling; and appendectomy, also rated as noncompensably disabling.  His combined rating is 70 percent.  See 38 C.F.R. § 4.25 (2011).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16 (a)(2011).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  

The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):  

The question of whether there is an inability to engage in substantial gainful activity must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

See Moore, 1 Vet. App. at 359.  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-5 (1994).  

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  The Veteran in this case meets these requirements.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)(noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.61, 4.19 (2011).  

The Veteran was afforded VA examinations in September 2006 and January 2010 to examine his bipolar disorder.  In these examination reports, it is noted that the Veteran had maintained full-time employment since 2003 as a custodian and the University of Central Missouri.  In the September 2006 examination report, no opinion was advanced regarding the limitations that his service-connected disability had on his employability.  It is noteworthy that despite the fact that the January 2010 VA examiner indicated that the Veteran had maintained full-time employment since 2003, he opined that the Veteran's bipolar disorder rendered him unemployable.  The examiner pointed to the fact that the Veteran had used 240 hours of paid time off and taken unpaid time off to manage his mental health symptoms.  The examiner indicated that the Veteran had been reprimanded for such absences.  A request for unpaid leave under the Family Medical Leave Act (FMLA) dated in May 2008 was associated with the claims file.  A May 2008 VA treatment note provides that the Veteran had completed his FMLA request during a counseling session.  Further, a January 2010 VA treatment note provides that the Veteran has been able to maintain employment as a custodian but reported that his employment may be ending soon.   

Specific information regarding the Veteran's employment has not been associated with the claims file.  In this regard, the Board again notes that although the Veteran has reported that he maintained full-time employment as a custodian at least until January 2010, there is evidence which indicates that he could no longer be employed.  There is also evidence of his leave and indication that he took an unspecified amount of unpaid leave.  The claims file contains no employment records regarding this leave or the reprimands he received due to his excessive work absences.  The Veteran has not submitted a VA Form 21-8940 to establish the level of income that he earns or whether such employment would be considered a "marginal employment."  In his March 2008 VA Form 9, the Veteran indicated that his earnings were well-below the earning capacity.  He also indicated not receiving a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and asked that another be sent to him.  While such a form was initially provided in the August 2006, there is no indication that another form was given to the Veteran following his request.  There is insufficient information of record to make this determination.  

Given the nature of this appeal, the RO should again contact the Veteran and ask him to provide a completed VA Form 21-8940 and/or additional evidence regarding his employment.  The Veteran is reminded that he must cooperate with VA's efforts to assist in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)(holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  

Furthermore, the VA examination reports do not reflect an accurate picture of the Veteran's functional and industrial impairment due to the Veteran's service-connected disabilities.  Specifically, the January 2010 VA examination report indicates that although the Veteran was employed he was unable to obtain and retain employment.  This opinion appears contradictory and should be clarified.  On remand, a VA examiner should furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a completed VA Form 21-8940 which describes his employment history and to submit evidence related to his employability.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.  All necessary tests and studies should be conducted. 

2. After completion of the foregoing, return the claims file to the VA examiner who performed the January 2010 examination, if available, and ask the examiner to clarify his prior opinion that while the Veteran has obtained and retained fulltime employment since 2003 he should be considered unemployable.  

If the same VA examiner is unavailable, the Veteran should be scheduled for another VA examination to determine the current level of severity of his service-connected disabilities.  The claims file must be provided to and reviewed by the examiner. 

The examiner must distinguish any symptoms attributable to the Veteran's service-connected disabilities from those attributable to any non-service connected condition.  Thereafter, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examiner is asked to review the January 2010 VA examination and clarify the examiner's opinion that despite the fact that the Veteran was employed and had maintained full-time employment since 2003 he should be considered unemployability.   

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone preclude his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted. If the benefit sought is not granted the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


